                      Case 18-09219                 Doc 48           Filed 04/01/19 Entered 04/01/19 15:25:55                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Richard Swann                                                                   §           Case No. 18-09219
                   Alisa Swann                                                                     §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    03/29/2018 . The undersigned trustee was appointed on 03/29/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               40,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                              13.36
                                                     Bank service fees                                                                   406.20
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               39,580.44

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-09219                  Doc 48          Filed 04/01/19 Entered 04/01/19 15:25:55                                      Desc Main
                                                         Document     Page 2 of 11




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 10/05/2018 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 4,750.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 4,750.00 , for a total compensation of $ 4,750.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 31.09 , for total expenses of $ 31.09 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/18/2019                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                             Page:       1
                                        Case 18-09219     Doc 48   Filed 04/01/19 Entered 04/01/19 15:25:55                                       Desc Main
                                                                               FORM 1
                                                           INDIVIDUALDocument     Page
                                                                      ESTATE PROPERTY   3 of 11AND REPORT
                                                                                      RECORD
                                                                                       ASSET CASES
                                                                                                                                                                                              Exhibit A
Case No:               18-09219                     PSH    Judge:        Pamela S. Hollis                              Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:             Richard Swann                                                                                   Date Filed (f) or Converted (c):   03/29/2018 (f)
                       Alisa Swann                                                                                     341(a) Meeting Date:               05/15/2018
For Period Ending:     03/18/2019                                                                                      Claims Bar Date:                   10/05/2018


                                    1                                   2                             3                             4                          5                             6

                         Asset Description                            Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)               Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                      Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                 Exemptions,                                                                               Assets
                                                                                               and Other Costs)

  1. 13340 Valley View                                                      625,000.00                    625,000.00                                                       0.00                        FA
     Homer Glen Il 60491-0000 Will
  2. 2000 Mercedes Benz Slk 320 Mileage: 65,000                               2,800.00                      2,800.00                                                       0.00                        FA
  3. 2015 Aston Martin Vantage Mileage: 5,289                                48,300.00                     48,300.00                                                       0.00                        FA
  4. Misc. Furniture, Housewares                                                    0.00                        0.00                                                       0.00                        FA
  5. 2 Year Old Dell                                                                0.00                        0.00                                                       0.00                        FA
  6. Bike, Treadmill                                                              500.00                        0.00                                                       0.00                        FA
  7. .45 Handgun                                                                  200.00                        0.00                                                       0.00                        FA
  8. Everyday Wearing Apparel                                                       0.00                        0.00                                                       0.00                        FA
  9. Watches, Ordinary Jewelry                                                    500.00                        0.00                                                       0.00                        FA
 10. 3 Dogs                                                                         0.00                        0.00                                                       0.00                        FA
 11. Bmo Harris                                                               1,021.00                          0.00                                                       0.00                        FA
 12. Mb Financial                                                             8,000.00                          0.00                                                       0.00                        FA
 13. Amazon.Com 401(K) Plan/Vanguard Retirement Plan                        729,631.49                          0.00                                                       0.00                        FA
 14. Vanguard Federal Money Market Fund                                      11,000.00                          0.00                                                11,000.00                          FA
 15. Vanguard Federal Money Market Fund                                      13,000.00                          0.00                                                13,000.00                          FA
 16. Tools (Automotive Repair)                                                1,500.00                          0.00                                                       0.00                        FA
 17. Amazon Bonus (u)                                                               0.00                   16,000.00                                                16,000.00                          FA
INT. Void (u)                                                                       0.00                        N/A                                                        0.00                  Unknown


                                                                                                                                                                        Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                     $1,441,452.49                  $692,100.00                                                 $40,000.00                        $0.00
                                                                                                                                                                        (Total Dollar Amount in Column 6)




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                     Page:   2
                                       Case 18-09219              Doc 48         Filed 04/01/19 Entered 04/01/19 15:25:55
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                         Desc Main
                                                                                  Document     Page 4 of 11
The Trustee has retained an accountant and is preparing 2018 tax return.
                                                                                                                                                     Exhibit A


Initial Projected Date of Final Report (TFR): 12/31/2018            Current Projected Date of Final Report (TFR): 12/31/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                  Page:           1
                                         Case 18-09219                 Doc 48 Filed 04/01/19
                                                                                           FORM 2Entered 04/01/19 15:25:55                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-09219                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                Exhibit B
      Case Name: Richard Swann                                                                                                Bank Name: Associated Bank
                   Alisa Swann                                                                                     Account Number/CD#: XXXXXX2625
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX0064                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/18/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                  6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                         ($)
   06/27/18                        Alisa Swann                               Settlement Funds                                                              $20,000.00                               $20,000.00
                                   13340 W Valley View Drive
                                   Homer Glen, IL 60491-8705

                                                                             Gross Receipts                            $20,000.00

                        14                                                   Vanguard Federal Money                    $11,000.00    1129-000
                                                                             Market Fund
                        15                                                   Vanguard Federal Money                     $9,000.00    1129-000
                                                                             Market Fund
   07/09/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $10.00          $19,990.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $29.71          $19,960.29
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Alisa Swann                               Settlement Payment 2 of 2                                                     $20,000.00                               $39,960.29
                                   13340 W. Valley View Drive
                                   Homer Glenn, IL 60491-8705
                                                                             Gross Receipts                            $20,000.00

                        15                                                   Vanguard Federal Money                     $4,000.00    1129-000
                                                                             Market Fund
                        17                                                   Amazon Bonus                              $16,000.00    1229-000

   09/10/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $29.68          $39,930.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $48.82          $39,881.79
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $59.29          $39,822.50
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $57.30          $39,765.20
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                        $40,000.00              $234.80
                                                                                                                                                                                                   Page:           2
                                         Case 18-09219                 Doc 48 Filed 04/01/19
                                                                                           FORM 2Entered 04/01/19 15:25:55                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-09219                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Richard Swann                                                                                               Bank Name: Associated Bank
                   Alisa Swann                                                                                      Account Number/CD#: XXXXXX2625
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX0064                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/18/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   01/08/19                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $59.12          $39,706.08
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/19                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $59.04          $39,647.04
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/19                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $53.24          $39,593.80
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/13/19           5001         International Sureties, LTD.              Bond Payment                                           2300-000                                         $13.36          $39,580.44
                                   Suite 420
                                   701 Pydras Street
                                   New Orleans, LA 70139


                                                                                                              COLUMN TOTALS                                $40,000.00               $419.56
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $40,000.00               $419.56
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $40,000.00               $419.56




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                              $0.00              $184.76
                                                                                                                                                           Page:     3
                                 Case 18-09219    Doc 48          Filed 04/01/19 Entered 04/01/19 15:25:55         Desc Main
                                                                   Document     Page 7 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2625 - Checking                                        $40,000.00                $419.56             $39,580.44
                                                                                                         $40,000.00                $419.56             $39,580.44

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $40,000.00
                                            Total Gross Receipts:                     $40,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 7)                             Page Subtotals:                                       $0.00                $0.00
                  Case 18-09219              Doc 48       Filed 04/01/19 Entered 04/01/19 15:25:55            Desc Main
                                                           Document     Page 8 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-09219                                                                                                       Date: March 20, 2019
Debtor Name: Richard Swann
Claims Bar Date: 10/5/2018


Code #     Creditor Name And Address          Claim Class        Notes                        Scheduled              Claimed            Allowed
           Zane L. Zielinski, Trustee         Administrative                                      $0.00             $4,750.00          $4,750.00
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646


           Zane L. Zielinski, Trustee         Administrative                                       $0.00               $31.09            $31.09
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646


           Alan D. Lasko & Associates P.C.    Administrative                                       $0.00            $1,338.50          $1,338.50
100        205 West Randolph Street
3410       Suite 1105
           Chicago, IL 60606


1          Ford Motor Credit Company Llc      Unsecured                                            $0.00           $18,707.10         $18,707.10
300        P.O.Box 62180
7100       Colorado Springs, Co 80962                            2017 Ford car lease




2          Keybank N. A. C/O Ken Strauss      Unsecured                                      $713,604.51          $712,586.67        $712,586.67
300        Saul Ewing Arnstein & Lehr
7100       161 N. Clark St., Ste. 4200
           Chicago, Il 60601


           Case Totals                                                                       $713,604.51          $737,413.36        $737,413.36
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                      Printed: March 20, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 18-09219              Doc 48    Filed 04/01/19 Entered 04/01/19 15:25:55              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-09219
     Case Name: Richard Swann
                 Alisa Swann
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $               39,580.44

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $         4,750.00 $                0.00 $         4,750.00
       Trustee Expenses: Zane L. Zielinski, Trustee $                 31.09 $             0.00 $             31.09
       Accountant for Trustee Fees: Alan D. Lasko
       & Associates P.C.                          $             1,338.50 $                0.00 $         1,338.50
                 Total to be paid for chapter 7 administrative expenses               $                  6,119.59
                 Remaining Balance                                                    $               33,460.85


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 18-09219             Doc 48     Filed 04/01/19 Entered 04/01/19 15:25:55            Desc Main
                                               Document     Page 10 of 11




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 731,293.77 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 4.6 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Ford Motor Credit
     1                    Company Llc                 $       18,707.10 $              0.00 $            855.96
                          Keybank N. A. C/O Ken
     2                    Strauss                     $      712,586.67 $              0.00 $         32,604.89
                 Total to be paid to timely general unsecured creditors               $               33,460.85
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 18-09219              Doc 48   Filed 04/01/19 Entered 04/01/19 15:25:55         Desc Main
                                             Document     Page 11 of 11




            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
